DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. For example instead of generally reciting a charge/discharge method, the inventive concept of the independent claims should be broadly incorporated into the title. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, first in line 1 “charge/discharge” is unclear. For example is this a method for charging or a method for discharging or is it a method for discharging and charging. The slash renders it unclear. In line 4 “the working voltage range” is recited. There is no prior range in the 
It is recommended that the entirety of claim 1 be proof read to correct all lack of antecedent basis issues, not just those specifically recited above. 
Claims 2-6 depend from claim 1 and inherit the same deficiencies. 
With respect to claim 7, line 15 “the compound signal of electric quantity” lacks antecedent basis. It is also unclear where or what this value is coming from as it has not been defined by the claim. 
Claims 8-10 depend from claim 7 and inherit the same deficiencies. 
With respect to claim 11, in line 4 “the working voltage range” is recited. There is no prior range in the claim limitation to which a working voltage range is referred back to and it is unclear what specific voltage range the claim seeks coverage for in its charging/discharging method. In line 5 “the electric quantity indication” lacks antecedent basis. In line 11 “the output load current indication voltage” lacks antecedent basis. Output from where and what load? In line 12 “there is an electrical device” appears to be recited in a sentence type of format versus a claim structure type. At step b1 “let the battery I/O output current be lower” is unclear, i.e. is this a positive limitation that some switch or equivalent is open or does this mean nothing is being performed by the method at this time? At step b2, the “device 
With respect to claim 12, the claim includes all the same limitations as claim 1 (plus two more steps) so the comments for claim 1 apply equally for claim 12. 
Claims 13-15 depend from claim 12 and inherit the same deficiencies. 

In summary the claims are riddled with various antecedent basis and clarity issues that compounded together make it impossible for the examiner to determine the metes and bounds of the limitations for which legal coverage is sought. It is also recommended that all claims, including the dependent are proof read, in order to correct all instances of antecedent basis/unclear language. 
Do to the extensive nature of the clarity issues a prior art rejection cannot be applied at this time. Once corrected an updated search will be performed and a determination upon the allowability can be made. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859